Citation Nr: 1138119	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-38 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A recent decision by the Court of Appeals for Veterans Claims (Court) necessitates that a remand be issued in this case.  In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that pursuant to 38 U.S.C. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  As with this case, the question in Savage related to private audiograms not suitable for rating purposes because it was not clear that Maryland CNC tests were used to test speech recognition.  Thus, regardless of the sufficiency of any VA examinations of record, the Board is required to remand the case so that the private audiologists who conducted the May 2007, August 2007, and November 2007 evaluations may be asked to clarify the methods used to test speech discrimination. 

Additionally, the Veteran has argued that his hearing evaluation results warrant application of 38 C.F.R. § 4.86(b).  Under 38 C.F.R. § 4.86, Table VIA is for consideration when an exceptional pattern of hearing loss is shown, specifically when the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are each 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).
Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(a) (2011).  

The October 2006 VA examination results indicate that 38 C.F.R. § 4.86 is applicable to the left ear; however, the appropriate rating based on those audiogram results was the same under Table VII, regardless of whether Table VI or Table VIA was used in assessing the level of hearing acuity in the left ear.  Nevertheless, a cursory review of the private audiogram results suggests that 38 C.F.R. § 4.86(a) may be applicable to the left ear in evaluating them as well.  Further, the Board acknowledges that even if Table VIA were used with respect to the left ear in evaluating the private audiograms, thereby rendering the speech recognition test results immaterial for that ear, the speech recognition results would still be relevant to interpretation of the level of hearing acuity in the right ear.  For these reasons, the appeal must be remanded so that further information regarding the speech recognition tests at the private evaluations may be obtained. 
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact the May 2007, August 2007, and November 2007 private audiologists and ask the following:

a. Was the Veteran's speech discrimination at the examination evaluated using the Maryland CNC test?

b. If the answer to (a) is in the affirmative, ask that the audiologist detail how the examination was conducted:  

i. What word list(s) were used?  Identify the name of the list(s) and the number of words presented.

ii. What was the presentation level used for each ear for obtaining the speech recognition score? 

2. Once a response has been received from the May 2007, August 2007, and November 2007 audiologists, submit the claims file including that response to a VA audiologist for review.  The VA audiologist should offer an opinion as to whether the May 2007, August 2007, and November 2007 audiological evaluations met the criteria for VA examinations for hearing impairment as defined by 38 C.F.R. § 4.85, which states that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and puretone audiometry. 

3. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated, to include all evidence received since the June 2008 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

